DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 2, 4-9, 11-16, and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach “an ultrasonic surgical instrument connectable to a generator, the ultrasonic surgical instrument comprising: an end effector comprising an ultrasonic blade and a clamp arm; an ultrasonic transducer acoustically coupled to the ultrasonic blade, the ultrasonic transducer configured to ultrasonically oscillate the ultrasonic blade in response to a drive signal from the generator; an electrode array comprising: a first set of electrodes having a first polarity, and a second set of electrodes having a second polarity, wherein the first set of electrodes and the second set of electrodes have opposing polarity; and a control circuit coupled to the ultrasonic transducer and the electrode array, the control circuit configured to: determine whether tissue is present within the end effector, wherein the determination is based on whether the tissue contacts at least one electrode from each of the first set of electrodes and the second set of electrodes; determine the location of the tissue corresponding to particular electrodes within the electrode array, wherein the location of the tissue is inferred based on the electrical continuity of the electrodes; calculate a coaptation force relative to the location of the tissue within the end effector; control an application of the coaptation force relative to the location of the tissue within the end effector based on a position of the clamp arm and a rate of change of the position of the clamp arm; determine a tissue parameter based on the tissue present within the end effector; calculate an initial activation power level of the ultrasonic transducer relative to the coaptation force and the tissue parameter at the time of activation of the ultrasonic surgical instrument; and permit activation of the ultrasonic transducer at the initial activation power level relative to the applied coaptation force and the tissue parameter,” or a method of using said instrument, as claimed in clams 1 and 15.
The prior art further fails to teach “an ultrasonic generator connectable to an ultrasonic surgical instrument comprising: an end effector, an ultrasonic blade, an ultrasonic transducer acoustically coupled to the ultrasonic blade, a clamp arm, and an electrode array comprising: a first set of electrodes having a first polarity, and a second set of electrodes having a second polarity, wherein the first set of electrodes and the second set of electrodes have opposing polarity; the ultrasonic generator comprising: a control circuit couplable to the ultrasonic transducer and the electrode array, the control circuit configured to: determine whether tissue is present within the end effector, wherein the determination is based on whether the tissue contacts at least one electrode from each of the first set of electrodes and the second set of electrodes; determine the location of the tissue corresponding to particular electrodes within the electrode array, wherein the location of the tissue is inferred based on the electrical continuity of the electrodes; calculate a coaptation force relative to the location of the tissue within the end effector; control an application of the coaptation force relative to the location of the tissue within the end effector based on a position of the clamp arm and a rate of change of the position of the clamp arm; determine a tissue parameter based on the tissue present within the end effector; calculate an initial activation power level of the ultrasonic transducer relative to the coaptation force and the tissue parameter at the time of activation of the ultrasonic surgical instrument; and permit activation of the ultrasonic transducer at the initial activation power level relative to the applied coaptation force and the tissue parameter,” as claimed in claim 8.
The examiner has cited Houser (US 2012/0116391 A1), Faller (US 2015/0164531 A1), and Worrell (US 2016/0287316 A1) as the most pertinent prior art references, each of which disclose systems, devices, and methods comprising some of the claimed limitations, as discussed in the final rejection dated 04/07/2022.
However, the references fail to explicitly disclose the specifically claimed limitations of “control an application of the coaptation force relative to the location of the tissue within the end effector based on a position of the clamp arm and a rate of change of the position of the clamp arm” or a method of using said instrument/system, as claimed in claims 1, 8, and 15.
No other prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./Examiner, Art Unit 3794